Citation Nr: 0920512	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-05 394	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than December 8, 
2004, for the grant of service connection for status post 
ocular histoplasmosis with macular scarring of the eyes, 
including on the basis of clear and unmistakable error (CUE) 
in March 1946 and May 1986 rating decisions.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to November 
1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2008, as support for his claim, the Veteran and 
his son testified at a hearing at the RO before the 
undersigned Veterans Law Judge of the Board, also commonly 
referred to as a Travel Board hearing.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  An unappealed March 1946 rating decision denied service 
connection for an eye condition involving refractive error 
because it was not considered a disease or injury within the 
meaning of applicable legislation and, therefore, not service 
connectable as a matter of express VA regulation; that 
decision was based on the record and law existing at the time 
and did not involve undebatable error which, had it not been 
made, would have manifestly changed the outcome of that 
decision. 

2.  Another, more recent, unappealed May 1986 rating decision 
also denied service connection for an eye condition involving 
ocular histoplasmosis of the right macula and conjunctivitis; 
that decision also was based on the record and law existing 
at the time and did not involve undebatable error which, had 
it not been made, would have manifestly changed the outcome 
of that decision. 

3.  On December 8, 2004, the RO received the Veteran's 
petition to reopen his previously denied, unappealed claim 
for service connection for histoplasmosis.  

4.  During that intervening period from May 1986 until 
December 8, 2004, neither a formal nor an informal 
communication in writing was received from the Veteran 
requesting service connection for an eye condition, including 
histoplasmosis.


CONCLUSIONS OF LAW

1.  The March 1946 rating decision that denied service 
connection for an eye condition involving refractive error is 
final and binding on the Veteran based on the evidence then 
of record and does not contain CUE.  38 U.S.C.A. §§ 5108 
(formerly 3008) and 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.105(a) (formerly 1009(A) (1946)), 20.1103 (2008).

2.  The May 1986 rating decision that denied service 
connection for an eye condition involving ocular 
histoplasmosis of the right macula and conjunctivitis also is 
final and binding on the Veteran based on the evidence then 
of record and does not contain CUE, either.  38 U.S.C.A. 
§§ 5108 (formerly 3008) and 7105 (West 2002 & Supp. 
2007);38 C.F.R. §§ 3.105(a) (1986 and 2008), 20.1103 (2008).

3.  The criteria are not met for an effective date earlier 
than December 8, 2004, for the grant of service connection 
for status post ocular histoplasmosis with macular scarring 
of the eyes.  38 U.S.C.A. § 5110 (West Supp. 2005); 
38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.  

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist 
the claimant in obtaining; and (3) that the claimant is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  The VCAA 
notice requirements apply to all five elements of a service-
connection claim, including the downstream disability rating 
and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007). 

Specifically with regard to the Veteran's CUE contentions as 
the basis for an earlier effective date, however, the VCAA's 
notice and assistance requirements do not apply to such 
requests for review or revision of a prior final RO decision.  
See Parker v. Principi, 15 Vet. App. 407 (2002).  Also, in 
cases where the law is dispositive, VA is not required to 
meet the duty to notify or assist provisions of the VCAA 
since the claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.  Therefore, the Board need not address the 
VCAA with respect to the Veteran's CUE aspect of his claim.

With respect to the earlier-effective-date aspect of the 
claim that is not predicated on CUE, the Board finds that the 
all duties under the VCAA have been satisfied.  A December 
2004 letter from the RO notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his underlying service-connected claim, identified 
his duties in obtaining information and evidence to 
substantiate his claim, and requested that he send in any 
evidence in his possession that would support his claim 
(although, as indicated in 73 FR 23353 (Apr. 30, 2008), this 
latter notification is no longer required).  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a); Quartuccio, 16 Vet. App. at 
185; Dingess/Hartman, 19 Vet. App. at 473, aff'd sub nom. 
Hartman, 483 F.3d at 1311.

The Court has held that proper VCAA notice, in response to a 
claim as here for an earlier effective date, includes 
apprising the Veteran of the need to have evidence of an 
earlier-filed claim that did not become final and binding 
when decided.  See Huston v. Principi, 17 Vet. App. 195 
(2003).  But here, keep in mind the Veteran's claim for an 
earlier effective date arose out of his underlying claim for 
service connection.  See Grantham v. Brown, 114 F.3d 1156 
(1997) (indicating he had to separately appeal this 
downstream issue).  Most importantly, VA's General Counsel 
has held that no VCAA notice is required for such a 
downstream issue, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the 
General Counsel's opinion, as the Chief Legal Officer of the 
Department.  38 U.S.C.A. § 7104(c).  

Instead of issuing a separate VCAA notice letter in this 
situation concerning the downstream effective date issue, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case (SOC) if the disagreement is not 
resolved.  Id.  And since the RO issued an SOC addressing the 
earlier effective-date claim in August 2007, no further 
notice is required.  See also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  In any event, however, the RO also issued a 
notice letter in June 2007 specifically addressing the 
downstream earlier-effective-date claim. 

So the Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the Veteran.  An earlier-effective-date 
claim does not meet the statutory and regulatory requirements 
for a VA examination and/or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A)-(C); see also 38 C.F.R. § 3.159(c)(4)(A)-
(C).  Instead, the outcome of the claim is usually determined 
by the date of claim, unless some exception to this general 
rule applies, such as is being claimed here that a prior 
decision contained CUE.  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or the Court.

II.  CUE

This appeal arises out of the Veteran's claim of entitlement 
to an effective date prior to December 8, 2004, for the grant 
of service connection for status post ocular histoplasmosis 
with macular scarring of the eyes.  His primary argument is 
that previous rating decisions in March 1946 and May 1986 
that denied service connection for various eye conditions 
contain CUE.  For the reasons and bases set forth below, 
however, the Board finds no basis to grant his claim.  

A.  March 1946 Rating Decision

In March 1946, the RO denied service connection for an eye 
condition involving refractive error on the basis that it was 
a constitutional or developmental abnormality and, therefore, 
not a disability for VA compensation purposes.  That decision 
was not appealed and, therefore, became final and binding on 
the Veteran based on the evidence then of record.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.200, 
20.302, 20.1103.  Consequently, that decision may only be 
revised upon a collateral attack showing that it was clearly 
and unmistakably erroneous.  38 U.S.C.A. §§ 5108, 5109A (West 
2002); 38 C.F.R. §§ 3.104, 3.105, 3.156(a) (2003); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

In 1946, the regulation governing such revisions in prior 
decisions was 1009(A).  But the wording and substantive 
content have essentially remain unchanged in the current 
version of 38 C.F.R. § 3.105(a).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 
38 U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a clear and unmistakable error in its decision 
pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. 
§ 210(c), 7103 (West 2002). 

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).  

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated." Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  See Id.; Damrel v. Brown, 
6 Vet. App. 242, 245-246 (1994). "[I]t is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (emphasis in the original).  The failure to 
fulfill the duty to assist cannot constitute CUE.  
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the March 1946 rating 
decision.  38 C.F.R. § 3.105.  At that time, VA law and 
regulation provided that service connection may be granted if 
the evidence demonstrated that a current disability resulted 
from an injury or disease incurred in or aggravated by active 
military service which was not the result of the Veteran's 
own willful misconduct.  38 U.S.C. § 704a; 38 C.F.R. 3.77 
(1946).  Certain chronic diseases were presumed to have been 
incurred in service if manifest to a compensable degree (10 
percent) within one year of discharge from service.  
38 U.S.C. §§ 471, 471a; 38 C.F.R. § 3.90 (1946).  

The evidence of record at the time of the March 1946 rating 
decision included the Veteran's service treatment records 
(STRs).  It appears that not all of the STRs were considered 
by the RO at the time of its March 1946 decision, because not 
all were included in the claims file at that time.  
Therefore, the RO issued a confirmed rating decision in 
September 1946 after reviewing all of the STRs.  

These STRs show that at his April 1942 induction examination 
the Veteran had correctable mixed astigmatism of the right 
eye, with uncorrected vision of 20/60 in that eye.  In 
September 1944, he was hospitalized for complaints of fever, 
chills, and a sour stomach; the diagnosis was dysentery, 
acute, bacillary, mild, type undetermined.  The Veteran also 
reported a six-month history of vision problems and stated 
that his eyes would often stick together in the morning.  An 
examination revealed that the right eye was slightly more 
prominent than the left, which was not believed to be 
significant.  In addition, the fundi were normal, the media 
were clear, and external ocular movements appeared to be 
okay.  There was also no evidence of any increased internal 
"raocular" tension.  The examining physician diagnosed the 
Veteran with chronic, but very mild, conjunctivitis.  In 
October 1944, his vision was 20/100 for the right eye and 
20/15+ for the left.  At his separation examination in 
December 1945, however, the only eye abnormality noted was 
refractive error, with vision listed as 20/20 bilaterally.  



Since none of the STRs indicated the Veteran had a chronic 
eye condition, including histoplasmosis or conjunctivitis, 
the RO denied his claim for service connection for an eye 
condition in March 1946.  The RO also pointed out that, 
since refractive error was the only problem listed in the 
December 1945 discharge examination report - which was not, 
and is still not, considered a disability for VA compensation 
purposes - the RO denied service connection for an eye 
condition involving refractive error.  38 U.S.C. § 704a; 38 
C.F.R. 3.77 (1946).  And, as noted, that rating decision was 
confirmed and continued in September 1946.  Since the Veteran 
did not appeal either decision, they became final and binding 
on him based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 20.200, 20.302, 20.1103.

The Veteran's central argument is that some of his STRs - 
namely, the December 1945 discharge examination report - were 
not part of the record at the time of the March 1946 rating 
decision.  In his VA Form 9 (Substantive Appeal) submitted in 
February 2008, he argued that the discharge examination 
report, which was added to the record two days after the 
March 1946 decision was rendered, contradicts the RO's 
finding that he had a refractive error at the time of his 
military discharge, and, more specifically, that the 
refractive error was of a constitutional or developmental 
nature.  However, this argument is without merit.  

The Veteran is correct in that an element of CUE can be when 
the correct facts, as they were known at the time, were not 
before the adjudicator.  Russell, 3 Vet. App. at 313-14.  
What he fails to understand, however, is that a successful 
CUE claim also requires that the error be undebatable and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Id.  Thus, 
the fact that the December 1945 discharge examination report 
may not have been before the RO at the time of the March 1946 
decision does not, by itself, constitute CUE.  For a finding 
of CUE, the Veteran also would need to show that the 
information in any missing STRs compels the conclusion, to 
which reasonable minds could not differ, that service 
connection for an eye condition involving 
ocular histoplasmosis was warranted in March 1946.  But this 
is not the case since the December 1945 separation 
examination report - as well as all of the STRs - make no 
reference to histoplasmosis or any other chronic eye 
condition in service, which would have warranted a different 
conclusion by the RO in March 1946.  In other words, after 
reviewing all of the STRs, one is not compelled to reach the 
undebatable conclusion that he experienced ocular 
histoplasmosis or any other chronic eye condition in service.

Although the Veteran may dispute the manner in which the 
evidence was weighed at the time of the March 1946 rating 
decision, such a disagreement is never a valid basis for 
finding CUE.  See 38 C.F.R. § 3.105(b); Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  Furthermore, CUE is 
not shown by the fact that service connection was eventually 
granted for status post ocular histoplasmosis with macular 
scarring of the eyes in July 2006, as a determination 
concerning CUE must be based on the record and the law that 
existed at the time of the prior decision.  See Russell, 3 
Vet. App. at 313-314; see also Porter v. Brown, 5 Vet. App. 
233, 235-236 (1993) (holding that subsequently developed 
evidence is not applicable to a claim of clear and 
unmistakable error).  

Although subsequently developed evidence can never be 
considered as a basis for finding CUE, it is worth mentioning 
that the July 2006 decision which granted service connection 
for this condition was largely based on a March 2006 VA 
medical opinion - approximately 60 years after the March 1946 
decision - which states that the Veteran's flu-like symptoms 
and ocular inflammation in service "very possibly could have 
been histoplasmosis infection causing all this patient's 
symptoms."  (Emphasis added).  While this opinion is 
favorable to the Veteran's underlying service-connection 
claim, it is also speculative, and therefore clearly negates 
a findings of CUE in the March 1946 rating decision. 

Accordingly, the Board must find that the March 1946 rating 
decision was in accordance with acceptable rating judgment.  
Although the RO in March 1946 may not have been as 
explanatory as it could have been, clearly, it was not shown 
that the evidence compelled a finding that the Veteran's 
symptoms in service were an early manifestation of ocular 
histoplasmosis.  See Bierman v. Brown, 6 Vet. App. 125, 131 
(1994); Suttmann v. Brown, 5 Vet. App. 127, 133-34 (1993); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

B.  May 1986 Rating Decision

In March 1986, the Veteran submitted a claim for service 
connection for histoplasmosis.  Accompanying his claim was a 
March 1986 report from J.B., M.D., which noted that the 
Veteran had been treated since 1981 for extremely poor vision 
due to a histoplasmosis lesion of the right macula.  This 
report, however, did not mention the etiology or date of 
onset of this disease process.  

In a May 1986 rating decision, the RO denied service 
connection for ocular histoplasmosis of the right macula.  In 
doing so, the RO pointed out that the STRs did not show 
treatment for histoplasmosis of the right eye, and while he 
was treated for conjunctivitis, the STRs did not show this to 
be a chronic condition.  The Veteran was notified of the May 
1986 rating decision and of his appellate rights in a letter 
dated June 1986.  But since the Veteran did not appeal that 
decision, it too became final.  See 38 U.S.C.A. § 7105(c); 
see also 38 C.F.R. §§ 20.302, 20.1103.

The Veteran's central argument with respect to CUE in the May 
1986 decision is that the March 2006 VA medical opinion, as 
well as a December 2005 opinion from A.N., M.D., clearly show 
that his flu-like symptoms and ocular inflammation in service 
were an early manifestation of ocular histoplasmosis.  Again, 
however, the Veteran needs to understand that these opinions 
were provided approximately 20 years after the May 1986 
rating decision, and that a determination of CUE must be 
based on the record that existed at the time of the May 1986 
rating decision.  See Russell, 3 Vet. App. at 313-314.  
Indeed, the Court has held that subsequently developed 
evidence is not applicable to a claim of CUE.  See Porter, 5 
Vet. App. at 235-236.  In short, the Veteran's central 
argument is without merit.

Moreover, at the time of the May 1986 rating decision, there 
existed no compelling evidence to show that the Veteran's 
ocular histoplasmosis was related to service.  As already 
noted, the STRs did not show a diagnosis of ocular 
histoplasmosis or any other chronic eye condition which would 
have warrant a grant of service connection.  Indeed, the only 
evidence submitted pertaining to histoplasmosis was the March 
1986 report from Dr. J.B., which merely noted that that the 
Veteran had been treated since 1981 for extremely poor vision 
due to a histoplasmosis lesion of the right macula.  But 
since Dr. J.B. did not mention the etiology or date of onset 
of the Veteran's histoplasmosis, this report would not compel 
anyone to conclude that this disease process is related to 
service.  In short, the Veteran's mere disagreement with how 
the RO evaluated the evidence in May 1986 is not a valid 
basis for finding CUE.  See 38 C.F.R. § 3.105(b); Thompson, 1 
Vet. App. at 253.

The Board thus finds that the Veteran has not articulated a 
plausible argument based on a failure to apply the law or 
misapplication of the law to his case in light of the 
contemporaneous evidence.  At the time of the May 1986 rating 
decision, there was simply no additional relevant evidence 
added to the record since the March 1946 rating decision.  
Accordingly, the Board must find that the May 1986 rating 
decision was in accord with acceptable rating judgment and 
does not contain CUE. 

III.  Earlier Effective Date Otherwise

The Veteran's primary argument for an effective date prior to 
December 8, 2004, for the grant of service connection for 
status post ocular histoplasmosis with macular scarring of 
the eyes is that the rating decisions of March 1946 and May 
1986 contain CUE.  However, the Board will also adjudicate 
his claim under the provisions concerning effective dates.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied as a result of initial review 
of determination, and the claimant fails to timely appeal 
that decision by filing a notice of disagreement within the 
one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that 
decision becomes final and the claim may not thereafter be 
reopened or allowed, except upon the submission of 
new and material evidence.  38 U.S.C.A. §§ 7104(b), 7105(c)).  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  Any communication or action indicating 
intent to apply for one or more VA benefits may be considered 
an informal claim.  38 C.F.R. § 3.155.  Such an informal 
claim must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2001); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999). 

As previously discussed, the RO initially denied the 
Veteran's claim for service connection for an eye condition 
(i.e., refractive error) in March 1946, which was confirmed 
in September 1946; he did not appeal either decision.  In May 
1986, the RO also denied the claim for service connection for 
an eye condition involving histoplasmosis.   The Veteran was 
notified of that decision and of his appellate rights in a 
June 1986 letter but did not seek appellate review within one 
year of notification.  Therefore, the May 1986 rating 
decision is final and is not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.

On December 8, 2004, the RO received the Veteran's claim for 
service connection an eye condition involving ocular 
histoplasmosis.  Based on additional medical evidence 
submitted since the May 1986 rating decision, the RO issued a 
July 2006 rating decision in which it granted service 
connection for status post ocular histoplasmosis with macular 
scarring of the eyes, effective retroactively from the date 
of claim on December 8, 2004.  Based on these facts, the 
Board finds no basis to assign an effective date prior to 
December 8, 2004, for this award.  The May 1986 rating 
decision that denied service connection for histoplasmosis is 
the most recent final decision.  The Veteran made no attempt 
to reopen his claim until December 8, 2004.  During the 
entire period following the May 1986 rating decision until 
the Veteran's claim was received on December 8, 2004, 
no communication was received indicating an intent on the 
Veteran's behalf to apply for service connection for an eye 
condition.  The Veteran is therefore not entitled to an 
effective date prior to December 8, 2004.  

The Veteran has argued that the effective date should go back 
to when he initially filed his claim for VA benefits in 1946.  
Unfortunately, this type of argument has been considered and 
rejected by the Court in previous cases.  The Court held that 
the rule of finality regarding an original claim implies that 
the date of that claim is not to be a factor in determining 
an effective date if the claim is later reopened.  The Court 
held that the term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay 15 Vet. App. at 172 (holding 
that the plain meaning of § 5110 to be that "the phrase 
'application therefor' means the application which resulted 
in the award of disability compensation that it to be 
assigned an effective dated under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service- connection 
award based upon the reopened claim as the date on which the 
Veteran "first sought to reopen his claim").  Accordingly, 
the Veteran is not entitled to an effective date prior to 
December 8, 2004.

In conclusion, the Board finds that there is no legal basis 
to award the Veteran an effective date earlier than December 
8, 2004, for the grant of service connection for status post 
ocular histoplasmosis with macular scarring of the eyes.  
Hence, the appeal must be denied.




ORDER

The appeal for an earlier effective date, including on the 
basis of CUE, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


